     Case 18-31839-JKS            Doc 14      Filed 06/26/19 Entered 06/26/19 11:39:45                       Desc Final
                                               Decree Page 1 of 1
Form 177 − fnldec

                                    UNITED STATES BANKRUPTCY COURT


District of New Jersey
MLK Jr Federal Building
50 Walnut Street
Newark, NJ 07102

                                          Case No.: 18−31839−JKS
                                          Chapter: 7
                                          Judge: John K. Sherwood

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Jack Sudla Vitayanon
   233 Rossiter Avenue
   Paterson, NJ 07502−1316
Social Security No.:
   xxx−xx−5749
Employer's Tax I.D. No.:


                                                    FINAL DECREE



       The estate of the above named debtor(s) has been fully administered.

       If this case is a Chapter 11 or 13, the deposit required by the plan will be distributed, and it is

       ORDERED that Donald V. Biase is discharged as trustee of the estate of the above named debtor(s) and the
bond is canceled; and the case of the above named debtor(s) is closed.


Dated: June 26, 2019                         John K. Sherwood
                                             Judge, United States Bankruptcy Court
